 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, effective as of November 11, 2008, is made by and between
Patrick D. Campbell (“Executive”) and 3M Company (“3M” or the “Company”) and
amends that certain employment agreement, dated January 21, 2002, between
Executive and 3M (the “Employment Agreement”).  Except as so amended, the
Employment Agreement otherwise remains in full force and effect.

 

WHEREAS, the parties previously entered into the Employment Agreement to provide
for Executive’s services as Senior Vice President Chief Financial Officer of the
Company;

 

WHEREAS, Executive and the Company desire to amend Executive’s Employment
Agreement on the terms set forth herein to:  (i) comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”) (added by the American Jobs Creation
Act of 2004), and (ii) to make other appropriate changes in the terms and
conditions of such Agreement;

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 

1.                                       RETIREE MEDICAL BENEFITS. 
Section 8(a) of the Employment Agreement is hereby amended to read as follows:

 

(a)  Retiree Medical Benefits.  The Company shall establish an opening account
balance for Executive under its retiree medical program equal to 36,000 retiree
medical credits.  Such credits will become available to you upon your retirement
(specifically, your Separation from Service with the Company (i) after attaining
age 55 with at least five years of employment service or (ii) after attaining
age 65); provided, however, that if you are a Specified Employee at the time of
your Separation from Service, such credits will become available to you on the
first day of the seventh month following your Separation from Service.  The
entire balance of the 36,000 credits will be imputed as income to you when such
credits become available for use, regardless of when or whether you actually use
the credits.

 

In recognition of such opening account balance, Executive will be eligible to
earn additional retiree medical credits under such program only for up to an
additional ten years of employment with the Company.

 

2.                                       GROSS UP FOR EXCISE TAXES. 
Section 8(c) of the Employment Agreement is hereby amended by the addition of
the following sentence at the end thereof:

 

The payment of this additional amount shall be made at the same time that
payment of the corresponding excise taxes or similar taxes becomes due.

 

3.                                       FORMULA FOR SUPPLEMENTAL RETIREMENT
BENEFIT.  Paragraph (i) of Section 9(a) of the Employment Agreement is hereby
amended to read as follows:

 

(i)                                     One-twelfth of 45% of his highest
average (4 years) annual earnings (base salary plus annual incentive or profit
sharing), multiplied by the following

 

 

--------------------------------------------------------------------------------


 

                                                fraction, where the numerator is
the number of years Executive has been employed by the Company (up to 10) and
the denominator is 10,

 

4.                                       PAYMENT OF SUPPLEMENTAL RETIREMENT
BENEFIT.  Section 9(c) of the Employment Agreement is hereby amended to read as
follows:

 

(c)                                  Payment.  Payment of the Supplemental
Retirement Benefit shall be made in the form of a single lump sum cash amount
equal to the Actuarially Equivalent present value of the annuity described in
Section 9(a); provided, however, that the amount of such monthly annuity
payments shall be Actuarially Adjusted in the event payment begins before
Executive has attained age 60.  Payment of this lump sum shall occur within 60
days following Executive’s Separation from Service with the Company, subject to
the provisions of Section 11(i) below.  In the event Executive will not receive
any benefits under the Company’s pension plans (due to his death or termination
of employment prior to vesting in such benefits), the Company shall still pay
the Actuarial Equivalent of such Supplemental Retirement Benefit in a single
lump payment within 60 days following Executive’s Separation from Service,
subject to the provisions of Section 11(i) below.  For purposes of this
Supplemental Retirement Benefit, the terms “Actuarially Equivalent” or
“Actuarially Adjusted” shall mean making one benefit of equivalent value to
another benefit using the interest rate and mortality assumptions then in effect
under the Company’s nonqualified pension plans.  Payments of the Supplemental
Retirement Benefit will be made from the Company’s general assets, and not from
any trust funding the Company’s pension plans.

 

5.                                       PAYMENT OF TERMINATION BENEFITS. 
Section 10(a) of the Employment Agreement is hereby amended to read as follows:

 

(a)                                  Termination without Cause or for Good
Reason.  The Company may terminate Executive’s employment without Cause or
Executive may terminate his employment for Good Reason.  In such event, the
Company shall pay to Executive no later than the fifteenth day of the calendar
month following Executive’s Separation from Service, subject to the provisions
of Section 11(i) below, a lump sum cash amount equal to (a) two times his then
current annual Base Salary and annual planned profit sharing or annual incentive
if such termination occurs during the first five years following the
Commencement Date, or (b) one times his then current annual Base Salary and
annual planned profit sharing or annual incentive if such termination occurs
more than five but no more than ten years following the Commencement Date. 
Executive’s right to the payment described in the preceding sentence will be
contingent upon his execution of a general release of all claims against the
Company, in a form mutually acceptable to Executive and the Company.

 

The lump sum cash payment described in the foregoing paragraph is intended to
qualify as an involuntary separation arrangement that is exempt from section
409A of the Code under the “short-term deferral” exception in section
1.409A-1(b)(4) of the Treasury regulations.  If such payment does not qualify as
an involuntary separation payment, then such payment shall (to the extent

 

 

--------------------------------------------------------------------------------


 

not otherwise exempt under Treasury regulations) be delayed until 6 months after
your Separation from Service if you are a Specified Employee at the time of your
Separation from Service.  In the event that a six month delay of the payment is
required, on the first day of the seventh month following your Separation from
Service, you shall receive a lump sum payment of this cash amount together with
interest, compounded annually, equal to the prime rate (as published in The Wall
Street Journal) in effect as of the Separation from Service for the period
between Executive’s Separation from Service and the payment date.

 

6.                                       OTHER TEMINATION EVENTS. 
Section 10(b) of the Employment Agreement is hereby amended to read as follows:

 

(b)                                 Termination for Cause, upon Disability or
other than for Good Reason.  During the Employment Period and thereafter, the
Company may terminate Executive’s employment for Cause or in the event of
Executive’s Disability, and Executive may terminate his employment for other
than Good Reason.  In such event, Executive shall only be entitled to receive
the Base Salary, profit sharing or annual incentive and other benefits he has
accrued through the date of termination and Executive shall not be entitled to
receive any severance payment.

 

7.                                       TERMINATION UPON DEATH. 
Section 10(c) of the Employment Agreement is hereby amended to read as follows:

 

(c)                                  Termination upon Death.  Executive’s
employment will automatically terminate in the event of his death.  In such
event, Executive shall only be entitled to receive the Base Salary, profit
sharing or annual incentive and other benefits he has accrued through the date
of termination and Executive shall not be entitled to receive any severance
payment.

 

8.                                       DEFINITION OF GOOD REASON.  Paragraph
(iii) of Section 10(e) of the Employment Agreement is hereby amended to read as
follows:

 

(iii)                               The term “Good Reason” means any one of the
following events unless Executive otherwise agrees in writing:

 

(A)                              the Company reduces Executive’s total annual
planned compensation (Base Salary plus profit sharing or annual incentive) by
more than 15%;

 

(B)                                Executive is relocated to a primary work site
located outside of a 50-mile radius of his then current work site; or

 

(C)                                Executive is reassigned to a position having
primary responsibilities which are significantly less than those of his
immediately prior position;

 

provided, however, that none of the above events will constitute Good Reason if
the Company cures such event within 10 days after delivery of a written notice
from Executive specifying the Good Reason.  If one of the above events occurs,
Executive must deliver a written notice to the Company specifying the Good
Reason within 90 days following the first occurrence of the event.

 

 

--------------------------------------------------------------------------------


 

9.                                       ADDITION OF DEFINITION OF SEPARATION
FROM SERVICE.  Section 10(e) of the Employment Agreement is hereby amended by
the addition of the following new paragraph (iv):

 

(iv)                              The term “Separation from Service” means a
“separation from service” as defined in Treas. Reg. Section 1.409A-1(h)(1) or
such other regulation or guidance issued under Section 409A of the Code. 
Whether a Separation from Service has occurred depends on whether the facts and
circumstances indicate that the Company and Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services Executive would perform after such date (whether as
an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period).

 

10.                                 ADDITION OF DEFINITION OF SPECIFIED
EMPLOYEE.  Section 10(e) of the Employment Agreement is hereby amended by the
addition of the following new paragraph (v):

 

(v)                                 The term “Specified Employee” means a
“specified employee” as defined in Treas. Reg. Section 1.409-1(i) or such other
regulation or guidance issued under Section 409A of the Code.

 

11.                                 ADDITION OF DEFINITION OF CODE. 
Section 10(e) of the Employment Agreement is hereby amended by the addition of
the following new paragraph (vi):

 

(vi)                              The term “Code” means the Internal Revenue
Code of 1986, as amended from time to time.

 

12.                                 409A PROVISION.  Section 11 of the
Employment Agreement is hereby amended to include the following new
Section 11(i) at the end thereof:

 

(i)                                     Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the compensation and benefits set forth herein either shall either be
exempt from the requirements of Section 409A of the Code or shall comply with
the requirements of such provision.  If on the date of Executive’s Separation
from Service, Executive is a Specified Employee, then:

 

                                               
(1)                                  payment of the Supplemental Retirement
Benefit under Section 9(c) shall be delayed until the earlier of the first day
of the seventh month following Executive’s Separation from Service or the date
of his death, at which time Executive shall receive the lump sum amount together
with interest, compounded annually, equal to the prime rate (as published in The
Wall Street Journal) in effect as of the Separation from Service for the period
between the Executive’s Separation from Service and the payment date; and

 

                                               
(2)                                  any other payment made under this Agreement
upon Executive’s Separation from Service that constitutes a “deferral of
compensation” shall be  delayed until the earlier of the first day of the
seventh month following Executive’s Separation from Service or the date of his
death, at which time Executive shall receive a lump sum “catch up” payment equal
to the cumulative payments missed on account of the delay, together with
interest for the period of delay, compounded annually, equal to the prime rate
(as published in The Wall Street Journal) in effect as of the Separation from
Service.

 

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been signed by
the parties hereto on the date set forth below.

 

3M COMPANY

 

PATRICK D. CAMPBELL

 

 

 

 

 

 

By

/s/ Angela S. Lalor

 

/s/ Patrick D. Campbell

Date  November 12, 2008

 

Date  November 12, 2008

 

--------------------------------------------------------------------------------